Title: From George Washington to John Armstrong, 13 July 1779
From: Washington, George
To: Armstrong, John


        
          Dear sir
          Head Qrs New Windsor July 13th 1779
        
        I have been favoured with your Letter of the 7th Instant. From the character of Major Nichols as a good Officer I should have been happy—if he had remained in service—but he could not be reintroduced now even with his former rank as the vacancy occasioned by his resignation has been filled and sundry consequent arrangements made much less with the rank he requires. I have no power to appoint Officers—either by giving an Actual command or by conferring Brevets. And if I had, I should not think myself at liberty, after the decision of so respectable and disinterested a Board as the One which determined in his case to comply with his wishes. I am persuaded it would occasion great uneasiness and such as policy—to say nothing of the justice or injustice of the measure, forbids us to excite. Brevets, altho they do not give an actual and immediate command—yet they give rank, which must dissatisfy those whose interests are affected by them. I am sorry to add that Captain Kearsley’s readmission is also impracticable. I had written him to this effect, previous to the receipt of your Letter, having found that his appearance at Wyoming and the apprehension of his resuming his command, after his resignation and the arrangements in consequence, had thrown the Officers into the greatest confusion. It is a matter of concern that good Officers should adopt hasty resolutions to put themselves out of the service.
        I have seen the Charles Town papers of the 29th of May & 4th of June containing accounts of the operations in that quarter.
        My Official Letter to Congress will give you all the public intelligence I have—and will inform you of the wanton and unprecedented devastations of the Enemy, at least since the times of modern— civilized War. I am Dr sir with great truth Yr Affect. & Obligd Hb. st
        
          Go: Washington
        
      